     WO

 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
      Arizona Medical Billing Incorporated, )        No. CV-17-04742-PHX-SPL
 9                                          )
                                            )
                       Plaintiff,           )        ORDER
10                                          )
      vs.
11    FSIX LLC, et al.,                     )
                                            )
12                                          )
                       Defendants.          )
13                                          )
                                            )
14                                          )

15          Before the Court are Defendants’ Motion for Contempt Sanctions (Doc. 50) and

16   Defendants’ Motion for Appeal Bond (Doc. 51). The Plaintiff did not respond to either of

17   the motions, and oral argument was not requested. The Court’s rulings are as follows.

18          A. Motion for Contempt Sanctions

19          On January 22, 2019, the Court issued an Order (Doc. 42) awarding the Defendants

20   attorneys’ fees and costs in the amount of $8,622.00. (Doc. 42 at 4) The Defendants argue

21   that the Plaintiff has not complied with the Court’s Order to pay the Defendants’ attorneys’

22   fees and costs. (Doc. 50 at 2) The Defendants filed the Motion for Contempt Sanctions

23   (Doc. 50) seeking (i) to hold the Plaintiff in contempt of Court, (ii) contempt sanctions

24   imposed against the Plaintiff in the amount of $500.00 per day of noncompliance with the

25   Court’s Order, and (iii) an order from the Court requiring the Plaintiff to pay the previously

26   ordered costs and attorneys’ fees.

27          Civil contempt sanctions are employed to coerce a party into compliance with a

28   court’s order and to compensate the opposing party for losses sustained. Whittaker Corp.
 1   v. Execuair Corp., 953 F.2d 510, 517 (9th Cir. 1992); Richmark Corp. v. Timber Falling
 2   Consultants, 959 F.2d 1468, 1481 (9th Cir. 1992) (stating civil contempt sanctions are used
 3   to coerce the contemnor to comply with the court’s orders in the future, and the sanction is
 4   conditioned upon continued noncompliance).
 5          At this time, the Court finds that sanctions are appropriate to reward the Defendants
 6   for the harm caused by the Plaintiff’s non-compliance with the Court’s Order and to coerce
 7   the Plaintiff into compliance; however, the Court finds that the $500.00 per day sanction
 8   requested by the Defendants is excessive in this case. Approximately 230 days have passed
 9   since the date of the Court’s Order awarding attorneys’ fees, which means that the proposed
10   sanction for the Plaintiff would total approximately $115,000.00. Instead, the Court finds
11   it more appropriate to impose a sanction of $20.00 per day, retroactively imposed from the
12   date of the Court’s Order on January 22, 2019. The sanction shall be imposed until the
13   Plaintiff pays the attorneys’ fees and costs set forth by the Court’s Order (Doc. 42) to the
14   Defendants, plus the additional costs of the sanction.       Accordingly, the Motion for
15   Contempt Sanctions will be granted in part.
16          B. Motion for Appeal Bond
17          On February 6, 2019, the Court issued an Order granting the Defendants’ motion to
18   dismiss and terminating this case. (Doc. 46) On March 5, 2019, the Plaintiff appealed the
19   Court’s Order dismissing the case. (Doc. 49) The Defendants filed the Motion for Appeal
20   Bond, seeking an order from the Court requiring the Plaintiff to post an appeal bond in an
21   amount of $25,000.00. (Doc. 51) On April 26, 2019, the United States Court of Appeals
22   for the Ninth Circuit dismissed the Plaintiff’s appeal. (Doc. 53) The Ninth Circuit’s
23   mandate stated that the appeal was voluntarily dismissed by the parties. (Doc. 53 at 1)
24   Therefore, the Defendants’ Motion for Appeal Bond will be denied as moot.
25          Accordingly,
26          IT IS ORDERED that Defendants’ Motion for Contempt Sanctions (Doc. 50) is
27   granted in part;
28

                                                   2
 1          IT IS FURTHER ORDERED that Plaintiff Arizona Medical Billing Incorporated
 2   is found to be in contempt of violating the Court’s Order (Doc. 42);
 3          IT IS FURTHER ORDERED that the Plaintiff shall comply with the Court’s
 4   Order (Doc. 42), and Defendants FSIX LLC, Cindy Funk, and Todd Funk collectively are
 5   awarded attorneys’ fees and costs incurred by their defense against Plaintiff’s claims in the
 6   requested amount of $ 8,622.00;
 7          IT IS FURTHER ORDERED that Plaintiff Arizona Medical Billing Incorporated
 8   is also ordered to pay $20.00 per day, starting from January 22, 2019, to Defendants FSIX
 9   LLC, Cindy Funk, and Todd Funk collectively as a sanction for noncompliance with the
10   Court’s Order (Doc. 42); and
11          IT IS FURTHER ORDERED that the Defendants’ Motion for Appeal Bond (Doc.
12   51) is denied as moot.
13          Dated this 9th day of September, 2019.
14
15
                                                       Honorable Steven P. Logan
16                                                     United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
